145 U.S. 56 (1892)
LEWIS
v.
BARNHART.
No. 1211.
Supreme Court of United States.
Submitted November 3, 1891.
Decided April 25, 1892.[1]
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE NORTHERN DISTRICT OF ILLINOIS.
*62 Mr. Sabin D. Puterbaugh, Mr. Thomas Millikin, Mr. Palmer W. Smith and Mr. Leslie D. Puterbaugh, for plaintiffs in error.
Mr. Robert E. Williams, Mr. W.G. Randall, Mr. W.S. Gibson and Mr. C.L. Capen for defendants in error submitted on their brief.
*68 MR. JUSTICE HARLAN, after stating the case, delivered the opinion of the court.
By the statutes of Illinois in force when the will of Romeo Lewis was made and took effect, it was provided that "in cases where, by the common law, any person or persons might hereafter become seized in fee tail of any lands, tenements, or hereditaments, by virtue of any devise, gift, grant, or other conveyance, hereafter to be made, or by any other means whatsoever, such person or persons, instead of being or becoming seized thereof in fee tail, shall be deemed and adjudged to be and become seized thereof, for his or her natural life only, and the remainder shall pass in fee simple absolute, to the person or persons to whom the estate tail would, on the death of the first grantee, devisee or donee in tail, first pass, according to the course of the common law, by virtue of such devise, grant or conveyance." Act of January 31, 1827, Rev. Laws Ill. 1833, § 6, pp. 127, 131; Rev. Stats. 1845, c. 24, § 6; Rev. Stats. 1874, c. 30, § 6. The court below held (43 Fed. Rep. 854) that Mrs. Lewis, under the will of her husband, would have taken, at common law, only an estate in fee tail, that is, an estate "confined in its descent to the posterity of some individual so as to cease upon failure of such posterity"  citing Burton on Real Property, 4. After observing, in the words of the same author, that upon a devise to a person and his issue or children the construction varies according to the circumstances, and that, *69 if the party have issue or children at the time when the devise is made, they will take estates for their lives jointly with their parent, but if he had no issue at that time he takes an estate tail, the court said that under the above statute Mrs. Lewis took only an estate for her natural life, and at her death, in default of heirs of her body, the heirs at law of the testator took the estate in fee. But, in view of the admitted facts, it was held that the defendants were protected by the statute of Illinois, prescribing the periods within which actions for the recovery of lands may be brought.
Much of the elaborate argument submitted by counsel is devoted to an inquiry as to the nature of the estate that Mrs. Lewis took under the will of her husband; the plaintiffs insisting that the court below correctly interpreted the will of the testator in connection with the statute. The defendants insist that the devise to Mrs. Lewis and to the heirs of her body was intended to be a devise to her and to the children of herself and the testator as a class of persons to take at the death of the testator, and that she as the only survivor at his death, of that class, took the whole estate absolutely. The defendants further insist that, even if the estate did not wholly vest at the death of the testator in Mrs. Lewis as the survivor of the class of persons who were the declared objects of his bounty, the fee did not remain in abeyance until her death, but vested at his death in those who were then his heirs at law, although such estate was liable to be divested on the birth of an heir to the body of the life tenant.
These questions have been discussed by counsel with marked ability. But it will not be necessary to pass upon them, if, as is contended, these actions, under any construction of the will, are barred by the statute of limitations of Illinois. To this question of limitation we will, therefore, direct our attention.
The statute just referred to, as it appears in the Revision of 1845, title Conveyances, provides: "§ 8. Every person in the actual possession of lands or tenements, under claim and color of title made in good faith, and who shall, for seven successive years, continue in such possession, and shall, also, during said time, pay all taxes legally assessed on such lands or tenements, *70 shall be held and adjudged to be the legal owner of said lands or tenements, to the extent and according to the purport of his or her paper title. All persons holding under such possession, by purchase, devise or descent before said seven years shall have expired, and who shall continue such possession, and continue to pay the taxes as aforesaid, so as to complete the possession and payment of taxes for the term aforesaid, shall be entitled to the benefits of this section." "§ 10. The two preceding sections shall not extend ... to lands or tenements when there shall be an adverse title to such lands or tenements, and the holder of such adverse title is under the age of twenty-one years, insane, imprisoned, feme covert, out of the limits of the United States, and in the employment of the United States or of this State: Provided, Such person shall commence an action to recover such lands or tenements so possessed as aforesaid, within three years after the several disabilities herein enumerated shall cease to exist, and shall prosecute such action to judgment, ..." These provisions first appeared in the act of March 2, 1839, entitled "An act to quiet possessions and confirm titles to land," and are preserved in the act of April 4, 1872, title Limitations. Purple's Real Estate Stat. Ill. p. 426; Rev. Stats. 1845, p. 104, c. 24, § 8; Rev. Stats. 1872, p. 674, c. 83, § 6; 2 Starr & Curtis, p. 1539.
Considering the different objects of sections eight and nine, the Supreme Court of Illinois in Dunlap v. Daugherty, 20 Illinois, 397, 403, said: "By the eighth section the person must be in possession under claim and color, and may pay taxes, under such claim and color of title for the required period of time; while by the ninth section he is not required to have possession, nor permitted to hold or pay taxes under a person having color, but must himself have the color of title and pay the taxes. This section does not permit a person claiming under color to rely upon the statute. But the eighth section, by its phraseology, does permit the person claiming under the color of title to hold the possession and to pay the taxes for his claim and possession, and the color of title when united make the claim and color of title and the possession required by the statute... . Justice would require more protection should *71 be given to the actual occupant, who expends his money and labor in improving the soil, and pays the taxes for the required period, than to the person who only pays the taxes, without occupation, for the same length of time." See also Cofield v. Furry, 19 Illinois, 183; Darst v. Marshal, 20 Illinois, 227; Newland v. Marsh, 19 Illinois, 376.
Under the stipulations of the parties, and the findings of fact, there can be no doubt as to the nature of the possession of the respective defendants. It was an actual, continuous possession under bonds and conveyances, promptly recorded, accompanied by the payment of all taxes assessed on the lands during the period of such possession. If, within the meaning of the statute, such possession was "under claim and color of title made in good faith," then the cases before us come within the very words of the statute, and the defendants, respectively, are entitled to be adjudged legal owners of the lands according to the purport of their respective paper titles, unless, as contended, limitation did not run against the plaintiffs until after the death of Mrs. Lewis.
That the defendants have been in actual possession for the required time, under claim and color of title made in good faith, is clearly established. It is true that Mrs. Lewis, under whom the several defendants claim, held under a tax deed, and that such a deed, when relied on as evidence of paramount title, must be supported by a valid judgment for the taxes, and a proper precept authorizing the sale. Holbrook v. Dickinson, 46 Illinois, 285; Gage v. Lightburn, 93 Illinois, 248, 252; Pardridge v. Village of Hyde Park, 131 Illinois, 537, 541; Gage v. Bani, 141 U.S. 344, 351. And it is also true that the records before us do not show any judgment for taxes against these lands, followed by a precept authorizing their sale, and only show a sheriff's deed to Mrs. Lewis, reciting a judgment and precept. But a sheriff's deed for land sold for taxes, regular on its face, and made to one who was under no obligation to pay the taxes, will, as between the grantee and the taxpayer, constitute, without proof of a judgment for the taxes, such color of title as will meet the requirements of the statute of limitations. It has been long settled in Illinois that *72 any deed or instrument in writing, no matter on what founded, if regular on its face, and purporting to convey the title to land of which a description is given, is sufficient color under the limitation act of 1839, although it might be ineffectual to establish paramount title, apart from possession and payment of taxes for seven successive years. Holloway v. Clark, 27 Illinois, 483, 486; Dickenson v. Breeden, 30 Illinois, 279, 326; McCagg v. Heacock, 34 Illinois, 476, 478; Stubblefield v. Borders, 92 Illinois, 279, 284; Brooks v. Bruyn, 35 Illinois, 392; Fagan v. Rosier, 68 Illinois, 84, 87; Hardin v. Gouverneur, 69 Illinois, 140, 143; Lake Shore &c. Railway v. Pittsburgh, Fort Wayne, &c. Railway, 71 Illinois, 38; Coleman v. Billings, 89 Illinois, 183, 190; Stumpf v. Osterhage, 111 Illinois, 82, 88; Baldwin v. Ratcliff, 125 Illinois, 376, 384.
In cases 1211, 1212, 1213, 1214 and 1217, respectively, the purchaser from Mrs. Lewis went into possession under a bond for a deed. These bonds did not purport to convey the title, but were executory agreements entitling the purchaser to a deed. If it be said that possession under a bond for a deed, or under a contract for the purchase of land, neither purporting to convey the title, is not possession "under claim and color of title," within the meaning of the statute, Rigor v. Frye, 62 Illinois, 507, 509; Hardin v. Crate, 78 Illinois, 533, 536, 537; Robbins v. Moore, 129 Illinois, 30, 46; a sufficient answer is that each bond was followed by a deed from Mrs. Lewis, purporting to convey the fee, and that from at least the execution of the latter deed the purchaser was in possession under such claim and color of title as the statute required. And even if we assume that the deed did not have relation back to the date and recording of the bond, so as to give the grantee the benefit of his actual possession under the bond  though the contrary view is asserted on the authority of Snapp v. Peirce, 24 Illinois, 156, 159; Russell v. Mandell, 73 Illinois, 136, 138; Schneider v. Botsch, 90 Illinois, 577, 580  and that possession under the sheriff's deed by Mrs. Lewis was not adverse to those, if any, in remainder, and excluding therefore the entire period during which she held the apparent legal title which that deed conveyed, there was yet more than seven *73 years' actual possession by the defendants, accompanied by the payment of taxes under subsequent deeds duly recorded and purporting in each instance to convey the fee.
It results that these actions are barred by the statute, unless it be held not only that plaintiffs were reversioners, but that limitation could not run against them during the life of Mrs. Lewis. The general rule in Illinois, as elsewhere, undoubtedly is that limitation does not run against a reversioner or remainder-man, pending the prior estate, because during that time he has no right of entry. Having no right of entry, he is not deemed guilty of laches in failing to assert his rights during the existence of the life estate. Higgins v. Crosby, 40 Illinois, 260, 262; Dugan v. Follett, 100 Illinois, 581, 589; Orthwein v. Thomas, 127 Illinois, 554, 569; Mettler v. Miller, 129 Illinois, 630, 640; Rohn v. Harris, 130 Illinois, 525, 581.
But the case of Dugan v. Follett, just cited, shows that in its application this general rule is not without exceptions in Illinois. In that case it appears that by a decree rendered in a suit in equity brought in one of the courts of Illinois, an administrator was directed to invest certain moneys then in his hands in real estate, (no particular lands being specified,) and to convey the same to the plaintiff, Mrs. Jennings, for her life, with remainder in fee to the named heirs of her late husband. The investment was made, and a deed of that character was executed, November 20, 1850, to Mrs. Jennings. That deed was not put upon record, but the fact of its execution was reported to the court by the administrator, and his report placed among the files of the suit in which the decree, directing the investment, was made. Mrs. Jennings did not die until November 18, 1875. During her lifetime the lands passed into the possession of others under warranty deeds, conveying the title in fee. The dispute was between those parties and the persons in remainder. The evidence showed that those who held under the warranty deeds, and their immediate grantors, were in actual possession, adversely to all the world, without any knowledge that the plaintiffs had any claim as remainder-men to the premises, and paid all taxes assessed on the lands, "thus," the court said, "making out a clear case of possession, *74 payment of taxes under claim and color of title made in good faith for more than the statutory period." The court also said: "It is clear, therefore, unless there is something in the facts of this case which takes it out of the operation of the statute, the right to maintain the present proceedings is barred by the limitation act of 1839. It is a fundamental principle in the law of limitations that the statute never commences running until the right of entry accrues, and since by the limitations of the deed from Hugh Rhodes to Mrs. Jennings, under which appellees [the remainder-men] claim, their right of entry did not accrue until her death, which occurred less than seven years before the commencement of the present proceedings, it would seem to follow that this proceeding is not barred by the limitation act of 1839, and such undoubtedly would be the case if that deed had been properly recorded, or if appellants and those under whom they claim had purchased with notice of appellees' rights. But that deed was never recorded, and, as already stated, there is nothing to show that appellants, or their immediate grantors, had notice of its existence."
It was contended, in that case, that the administrator's report, showing the conveyance of the land to Mrs. Jennings for life, with remainder to the named children of her deceased husband, was constructive notice of the rights of those in remainder. To this the court replied that if the object of the suit had been "to compel the administrator to convey these particular lands, then we would have no hesitancy in holding the record of that case constructive notice of the rights of those claiming under the decree in it, whether the deed was placed upon record or not. But such was not the object of that suit. Neither the decree nor the pleadings in that case contain any description of these lands, or even make the slightest reference to them." It was held that purchasers were not bound to look beyond the judgment or decree and the legal effect it might have on the title which was the subject of inquiry, and were not chargeable with constructive notice of every fact that might appear on the files of the case in which such decree was rendered. In reply to the suggestion that the tenant for life, Mrs. Jennings, was bound to pay all taxes, and as the persons, *75 holding under the warranty deeds, succeeded to that estate, they were bound to pay them, and, therefore, could not avail themselves of the limitation act of 1839, the court said: "Conceding such would have been the case if the Jennings deed had been put upon record, or if appellants and those under whom they claim had purchased with notice of that deed, yet appellants claim, as we have already seen, adversely to appellees, and independently of any rights acquired through the Jennings deed, and insist that inasmuch as that deed was not placed upon record, and they did not otherwise have notice of it, they are not to be affected by its provisions; and in this we think they are right. The recording and limitation laws are both a part of the law of the State, and of equal force and validity, and the court should so construe and apply them as to effectuate the objects and purposes of the legislature in adopting them. The 30th section of chapter 30 of the Revised Statutes, entitled `Conveyances,' provides that all deeds, mortgages, etc., shall take effect and be in force from and after the time of filing the same for record and not before, as to all creditors and subsequent purchasers without notice, and all such deeds shall be adjudged void as to all such subsequent purchasers without notice until filed for record. To hold that appellants under the facts in this case are to be affected in any manner by the Jennings deed, would be to simply disregard this plain provision of the statute, which we are not permitted or inclined to do. In construing and giving effect to the limitation laws, courts must do so in such manner as to also give effect to this plain provision of the statute making all deeds void as against subsequent purchasers without notice until filed for record. Kennedy v. Northup, 15 Illinois, 148; Holbrook v. Dickenson, 56 Illinois, 497." That the title asserted by the remainder-men in that case was by deed, and not under a will, does not affect the principle upon which the decision rested.
So far as we are aware, the rule announced in Dugan v. Follett has not been disturbed or modified by any subsequent case. On the contrary, it was recognized in Safford v. Stubbs, 117 Illinois, 389, 394. The subsequent cases of Mettler v. *76 Miller, 129 Illinois, 630, 642, and Rohn v. Harris, 130 Illinois, 525, upon which the plaintiffs confidently rely, are not at all in conflict with Dugan v. Follett. In the first of those cases, Mettler v. Miller, the court affirmed the general rule announced in the previous cases, that "the possession of land by a tenant for life cannot be adverse to the remainder-man or reversioner; and if he conveys to a third person, by words purporting to pass the absolute property, the possession of the purchaser is not and cannot be, during the continuance of the life estate, adverse to the remainder-man or reversioner, so as to set the statute of limitations running against such remainder-man or reversioner; but after a life estate falls in, the possession will be adverse as to a remainder-man or reversioner." But it is evident from the whole opinion that this rule was applied strictly against the parties who sought to take shelter under the statute of limitations, because the title traced to them and under which they entered, and as it appeared of record, showed that they had notice of the rights of the remainder-men when they took possession. That the court regarded the state of the title, as shown by the public records, to be important in determining whether the rights of the remainder-man could be affected by the actual possession, during the life estate, of one claiming under a deed conveying the fee, is clear from its reference to the case of Safford v. Stubbs. It said: "Nor can Safford v. Stubbs et al. avail appellee. Neither Berkey nor Reiner, his immediate grantor, had notice that the interest of Weiser in the premises was merely that of a life tenant, and the records did not show it." So, in Rohn v. Harris, above cited, where the parties held possession under color of title, and paid all taxes for more than seven years, the defence, based upon the statute of limitations, was overruled upon the ground, in part, that the various deeds and wills under which the parties held "were upon the record, so that each purchaser had notice of the title under which he occupied the property." See, also, Dean v. Long, 122 Illinois, 447, 460.
At the trial below the plaintiffs introduced in evidence "a certified copy of the will of Romeo Lewis from the recorder's *77 office of Woodford County, Illinois." To the copy of the will so recorded were appended the affidavits of the subscribing witnesses, made in the court of common pleas of Butler County, Ohio, at its June term, 1843, proving the execution of the will, a certificate by the judge and ex officio clerk of the probate court of that county, under date of August 2, 1866, to the effect that the foregoing was "a true and correct copy of the last will and testament of Romeo Lewis, late of said county, aforesaid, and of the affidavit of the subscribing witness thereto, and of the order and proceedings of said court admitting the same to probate, the said copies of said will, affidavit, order and proceedings having been taken from the originals on file and record in said court." These copies were, on August 15, 1866, filed for record and recorded in one of the deed records in the office of the circuit court clerk and ex officio recorder for Woodford County, Illinois. But the copies, so filed and recorded, did not, in fact, include copies of the order and proceedings of the probate court in Ohio admitting the original will to probate. The defendants objected to the admission of the above paper as evidence, because it did not show any order of the Ohio court admitting the will to probate, and was not properly certified. The paper was admitted in evidence subject to objection.
Was the record thus made in Illinois, August 15, 1866, in respect to the will of Romeo Lewis, notice from that date that Jane N. Lewis acquired, under the will of Romeo Lewis, a life estate only in his lands in that State? By the statutes of Illinois in force when that will took effect it was provided that "every will, testament or codicil, when thus proven to the satisfaction of the court of probate, shall be recorded by the judge thereof in a book to be provided by him for that purpose, and shall be good and available in law for the granting, conveying and assuring the lands, tenements and hereditaments, annuities, rents, goods and chattels therein, and thereby given, granted and bequeathed." The same statute contained this section: "Sec. 7. All wills, testaments and codicils, or authenticated copies thereof, proven according to the laws of any of the United States, or the territories thereof, or of any *78 country out of the limits of the United States, and touching or concerning estates within this State, accompanied with a certificate of the proper officer or officers that said will, testament, codicil or copy thereof was duly executed and proven, agreeably to the laws and usages of that State or country in which the same was executed, shall be recorded as aforesaid, and shall be good and available in law in like manner as wills made and executed in this State." Rev. Stat. Ill. 1833, pp. 612, 614, §§ 2 and 7. These provisions were retained in the acts of March 3, 1845, and March 20, 1872. Rev. Stat. 1845, c. 99, § 8, p. 538; Rev. Stat. 1874, c. 148, § 9. By the second section of the act of February 14, 1857, relating to conveyances, it was provided: "§ 33. All original wills, or copies thereof, duly certified according to law, or exemplifications from the record in pursuance of the law of Congress in relation to records in foreign states, may be recorded in the same office where deeds and other instruments concerning real estate may be required to be recorded; and the same shall be notice from the date of filing the same for record as in other cases." Laws Ill. 1857, p. 39; Gross's Stat. Ill. 1868, p. 108, § 35. This section was slightly modified by the Conveyance Act of March 29, 1872, but not so as to affect the question before us. Rev. Stat. 1874, p. 279, c. 30, § 33; 1 Starr & Curtis's Ill. Ann. Stat. 597.
It is clear from these statutes that the will of Romeo Lewis, or an authenticated copy thereof, proven according to the laws of Ohio, if accompanied with a certificate of the proper officers that the will was duly executed and proven, agreeably to the laws and usages of that State, could, at any time after it took effect, have been recorded in Illinois, and thereby become good and available in that State in like manner as wills there made and executed; and that from at least the passage of the act of 1857 it would have become, after the filing of the same for record, and in respect to the real estate devised by it, notice as in the cases of deeds conveying real estate. But it is equally clear that the copy of the testator's will filed and recorded in 1866, in the office of the recorder of Woodford County, was not authenticated or certified so as to entitle it to *79 record under the above statutes in Illinois. It was not certified to have been executed and proven according to the laws and usages of the State of Ohio, where it was made. Besides, while the certificate of the judge and clerk of the probate court, in Ohio, refers to the order and proceedings of that court admitting the will to probate, no copies of such order and proceedings were, in fact, attached to the certified copy of the will filed for record. If the certified copy of the will filed for record had been accompanied by a duly certified copy of the proceedings in the Ohio probate court, relating to the probate of the will, and if that would have been a compliance with the statute, entitling the copy of the will to be recorded in Illinois, it is certain that without certified copies of such proceedings, or without a certificate by the proper officer, showing that the will had been executed and proven agreeably to the laws of Ohio, the copy of the will filed with the recorder of Woodford County could not be recorded in Illinois, so as to make that record notice as in cases of deeds or other written instruments concerning real estate. Baldwin v. Ratcliff, 125 Illinois, 376, 384. It results that the recording in Illinois, in 1866, of what purported to be the will of Romeo Lewis was without legal effect, and was not, in law, notice that the lands in dispute were part of those referred to in that will.
The contention of the plaintiffs is that even if the will was not properly recorded in Illinois, it was, nevertheless, evidence as to the title to the lands. Shephard v. Carriel, 19 Illinois, 313; Newman v. Willetts, 52 Illinois, 98; Safford v. Stubbs, 117 Illinois, 389. But this view does not meet the question before us as to whether the record of the will in Woodford County, from and after it was made, was itself notice to those who purchased from Mrs. Lewis. A duly certified copy of the will may be competent evidence upon the issue as to paramount title, but it could not operate as constructive notice of its contents from the date of the insufficient record of it made in 1866 in Woodford County.
It is said that the Book of Land Entries kept in the office of the county clerk of Woodford County, and furnished by the auditor to that officer for the purposes of taxation, furnished *80 evidence of the fact that Romeo Lewis was seized of these lands by patent from the United States, and that they were thus put upon inquiry as to the nature of the estate which Mrs. Lewis took. But this fact would only have proved the ownership of the lands, at one time, by Romeo Lewis, not that he had made a will, which was recorded in Ohio, and which gave his wife only a life estate in his Illinois lands. Besides, in Betser v. Rankin, 77 Illinois, 289, it was held that knowledge of the facts appearing in the Book of Land Entries must be brought home to purchasers. "They are facts," the court said, "which, in order to affect a purchaser, he must have actual notice of; there is no constructive notice of such facts. At that time reports of the entries of public lands were certified by the auditor to the several county clerks in the State, and the list of entries so furnished by the auditor was copied by the clerk into his Book of `Land Entries;' but all this was for the purposes of taxation, not of notice of the entries. No such effect of notice has been given by law to such report or Book of Land Entries. Such entries, books and papers, in the office of the county clerk are not constructive notice of their subject matter to subsequent purchasers." See, also, Bourland v. Peoria County, 16 Illinois, 538; Anthony v. Wheeler, 130 Illinois, 128, 136.
Some reliance is placed upon the fact that the recitals in a deed for certain lands, made by Mrs. Lewis to one Mohr in 1853, indicated that they were devised to her by the will of her husband. It is scarcely necessary to say that those recitals were not notice to those who purchased other lands from Mrs. Lewis of the existence of such a will or of its provisions, there being no valid record of it in Illinois.
It is proper, also, to say that no claim is made that this case is affected, in anywise, by the proviso in the statute of limitations saving the rights of persons laboring under certain named disabilities at the time the cause of action accrued. "The tax sale," the Supreme Court of Illinois has said, "although it may have been defective, and the title acquired under it, when relied upon alone as a title, might not have been regarded as valid, yet the deed which the defendant *81 obtained, which, upon its face, purported to convey the land, was color of title. A title of this character, obtained in good faith, followed by the payment of all taxes legally assessed for seven successive years, while the land is vacant, and possession then taken, has been uniformly held by this court to be a valid title as against all persons, except such as may be under the disability named in the statute." Whitney v. Stevens, 77 Illinois, 585, 587. And in McDuffee v. Sinnott, 119 Illinois, 449, 452, it was held that when the bar of the statute becomes absolute, "the occupant thereby acquires such a title as he may successfully assert against all the world, including the paramount owner himself, except such as are laboring under disabilities." So clearly is this the case, the learned counsel for the plaintiffs in error frankly concedes, as he must have done, that these actions are barred by the statute, if limitation ran against them during the life of Mrs. Lewis, before or after she conveyed.
We are of opinion that, by the law of Illinois, the actual possession of the several defendants, for more than seven successive years prior to the commencement of these actions, of the lands in controversy, under claim and color of title made in good faith, that is, under deeds purporting to convey the title to them in fee, and the payment of all taxes legally assessed on them, without notice, actual or constructive, during that period, of any title to or interest in the lands upon the part of others that was inconsistent with an absolute fee in their immediate grantors, and in those under whom such grantors claimed, entitled them to be adjudged the legal owners of such lands according to their respective paper titles, even as against those, if any, who may have been entitled by the will of Romeo Lewis to take the fee after the death of Mrs. Lewis without heirs of her body. If that will only gave a life estate to Mrs. Lewis, and the plaintiffs, as reversioners or possible reversioners, had no right of entry pending the life estate, and, therefore, were not chargeable with laches; and if, as is contended, Mrs. Lewis, as life tenant, was under a legal obligation to pay the taxes for which the land was sold, and could not, by permitting them to be sold for taxes and *82 becoming the purchaser, acquire the fee and thereby despoil those in remainder; it was, nevertheless, in the power of the plaintiffs and those under whom they claim  long before the defendants became the owners of the lands by possession and payment of taxes, under claim and color of title made in good faith  to have placed the will of Romeo Lewis, duly proved, upon record in Illinois, and, in that mode, to have given notice of their interest in the lands.
The judgment in each of the above cases is affirmed.
NOTES
[1]  With this case were submitted at the same time, and on the same briefs, No. 1212, LEWIS v. PHILLIPS; No. 1213, LEWIS v. JOHNSON; No. 1214, LEWIS v. DIRKS; No. 1215, LEWIS v. DYE; No. 1216, LEWIS v. BONER; and No. 1217, LEWIS v. BONER, all brought up by writs of error to the Circuit Court of the United States for the Northern District of Illinois. The opinion of the court is entitled in all the cases.